Exhibit 99.77 2012 Annual Shareholder Meeting The Fund’s 2012 annual meeting of shareholders (“Annual Meeting”) was held on April 19, 2012, for the following purposes: 1. To elect a Board of seven (7) Directors. 2. To ratify the selection of Plante & Moran, PLLC as the independent registered public accountants of the Fund for the calendar year ending December 31, 2012. The following directors were elected under Proposal 1: Robert M. Bilkie, Jr., Phillip J. Hanrahan, Carl A. Holth, Peggy L. Schmeltz, Luke E. Sims, Donald G. Tyler, and Neal F. Zalenko.Under Proposal 2, shareholders ratified the selection of Plante & Moran, PLLC as the Fund’s independent registered public accountants for the 2012 calendar year. Tabulation Report Proposal 1 – Election of Directors For Withheld Robert M. Bilkie, Jr. Phillip J. Hanrahan Carl A. Holth Peggy L. Schmeltz Luke E. Sims Donald G. Tyler Neal F. Zalenko Proposal 2 –Ratification of Plante & Moran, PLLC For Against Abstain Withheld 0 Total shares issued and outstanding on record date: 3,125,124
